TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00061-CR
                                       NO. 03-14-00067-CR



                                    William Colvin, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
                    NOS. D-1-DC-10-200321 & D-1-DC-10-301106
               HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               In 2011, appellant pled guilty to aggravated assault with a deadly weapon and

possession of cocaine. He was sentenced to two concurrent nine-year sentences, pursuant to the

terms of his plea bargain with the State. Following his pleas and convictions, the trial court

signed certifications stating that the cases were plea-bargain cases and that appellant had no right

to appeal. In early 2014, more than two years later, appellant filed notices of appeal complaining of

his convictions.

               Appellant’s notices of appeal are untimely and do not invoke this Court’s jurisdiction

to hear his complaints. See Tex. R. App. P. 26.2(a) (notice of appeal must be filed within thirty days

of date sentenced is imposed in open court; deadline is extended to within ninety days if defendant

files timely motion for new trial); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (“A
timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction.”). Further, the trial

court certified that the causes are plea bargains and that appellant has no right of appeal. See Tex.

R. App. P. 25.2(d) (appeal must be dismissed if trial court’s certification shows defendant has no

right of appeal).

               We therefore dismiss the appeals for want of jurisdiction. Id. R. 25.2(d), 42.3(a).



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Jurisdiction

Filed: April 10, 2014

Do Not Publish




                                                  2